          Case 7:18-cv-01790-PMH Document 69 Filed 12/04/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 PATRICK CHIDUME,

                                  Plaintiff,
 v.                                                           ORDER TO SHOW CAUSE

 GREENBURGH-NORTH CASTLE                                      18-CV-01790 (PMH)
 UNION FREE SCHOOL DISTRICT, et al.,

                                    Defendants.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        On October 20, 2020, the Court granted a motion to withdraw as counsel for Plaintiff

Patrick Chidume, after receiving counsel’s application under seal, as well as an ex parte e-mail

response from Plaintiff. (Doc. 65). In its Order, the Court extended all deadlines in this case for 30

days to permit plaintiff to retain new counsel. (Id.). The Court instructed Plaintiff that if he

intended to represent himself, he was directed submit his mailing address, telephone number, and

email address to the Court within 30 days of the Order. (Id.). Plaintiff’s outgoing counsel filed

proof of service of a copy of the Court’s October 20, 2020 Order upon Plaintiff by e-mail that same

day, and by regular mail on October 21, 2020. (Doc. 66).

        To date, no new counsel for Plaintiff has filed a notice of appearance in this action. Plaintiff

has failed to submit his mailing address, telephone number, and email address to the Court. In a

letter dated November 23, 2020, Defendant advised that it attempted to contact Plaintiff by e-mail

at the e-mail address set forth in his former counsel’s proof of service, but the e-mails were returned

as undeliverable. (Doc. 67). Defendant notes that discovery is no longer stayed, and seeks

responses to requests served more than four months ago. (Id.). Defendant filed an affidavit of




                                                        1
         Case 7:18-cv-01790-PMH Document 69 Filed 12/04/20 Page 2 of 2




service of its November 23, 2020 letter upon Plaintiff at the mailing address set forth in Plaintiff’s

former counsel’s proof of service. (Doc. 68). Plaintiff has not responded to date.

       Under Rule 41(b), “a district judge may, sua sponte, and without notice to the parties,

dismiss a complaint for want of prosecution….” Taub v. Hale, 355 F.2d 201, 202 (2d Cir. 1966);

West v. City of New York, 130 F.R.D. 522, 524 (S.D.N.Y. 1990); Lewis v. Hellerstein, No. 14-CV-

07886, 2015 WL 4620120, at *1-2 (S.D.N.Y. July 29, 2015); Haynie v. Dep’t of Corr., No. 15-

CV-4000, 2015 WL 9581783, at *1-2 (S.D.N.Y. Dec. 30, 2015). Plaintiff’s failure to prosecute

this action has impeded the Court’s efforts to “avoid calendar congestion and ensure an orderly

and expeditious disposition of cases.” Cortez v. Suffolk Cty. Corr. Facility, No. 15-CV-1957, 2016

WL 6302088, at *2 (E.D.N.Y. Oct. 25, 2016).

       Accordingly, it is hereby ORDERED that plaintiff show cause in writing on or before

January 4, 2020, why this action should not be dismissed for want of prosecution pursuant to Fed.

R. Civ. P. 41(b). Failure to comply with this Court’s Order will result in dismissal of this case for

want of prosecution.

       All deadlines in this case are extended for 30 days. The case management conference

previously scheduled for January 6, 2021 is cancelled pending further order of the Court.

       Counsel for Defendant is directed to serve a copy of this Order upon Plaintiff at his last

known address, P.O. Box 894, Jackson, New Jersey 08527, as well as by e-mail to

pchidume@optimum.net, and file proof of such service on the docket.


SO-ORDERED:

Dated: New York, New York
       December 4, 2020
                                               ____________________________
                                               Philip M. Halpern
                                               United States District Judge


                                                  2
